[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 10-11960                ELEVENTH CIRCUIT
                         Non-Argument Calendar            DECEMBER 14, 2010
                       ________________________               JOHN LEY
                                                               CLERK
                 D.C. Docket No. 1:04-cr-00228-WS-B-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

NASHON AKKUR BARNES,
a.k.a. Honey Comb,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                           (December 14, 2010)

Before TJOFLAT, BLACK and ANDERSON, Circuit Judges.

PER CURIAM:
       Nashon Akkur Barnes appeals his 36-month sentence imposed following the

revocation of his federal supervised release after state-court convictions for

burglary and attempted murder.1 Barnes asserts the district court imposed an

unreasonable sentence because the sentence is based on Barnes’s state-court

convictions and on the “premise” that the district court could reduce the sentence

if Barnes successfully appeals his state-court convictions. Barnes further contends

he lacks a remedy to challenge his sentence in the event his convictions are

overturned because 28 U.S.C. § 2255(f) imposes a one-year limitation on a motion

to vacate an unlawful sentence and his state-court appeal is likely to last three to

five years. After review, we affirm Barnes’s sentence.2

       The district court did not abuse its discretion when it sentenced Barnes to 36

months’ imprisonment upon the revocation of his supervised release. Barnes

identifies no procedural error committed by the district court, which expressly

considered the evidence and argument presented by the parties, Chapter VII of the




       1
        Barnes was sentenced to life for his state-court convictions. The district court ordered
Barnes’s supervised release revocation sentence to run consecutively to his life sentence.
       2
         We review for reasonableness a sentence imposed upon revocation of supervised release.
United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). We review the
reasonableness of a sentence under a “deferential abuse-of-discretion standard.” Gall v. United
States, 552 U.S. 38, 41 (2007).

                                                2
Guidelines, the nature and severity of Barnes’s offenses, and the other 3553(a)

factors.

      Additionally, Barnes’s sentence is substantively reasonable. Barnes suffers

no impediment to relief in the event his state-court convictions are overturned

because he would have one year to move under 28 U.S.C. § 2255 to vacate his

federal sentence. See United States v. Walker, 198 F.3d 811, 813 (11th Cir. 1999)

(“[A] district court may reopen and reduce a federal sentence once a federal

defendant has, in state court, successfully attacked a prior state conviction,

previously used in enhancing the federal sentence.”); United States v. Hofierka, 83

F.3d 357, 364 (11th Cir. 1996) (noting that, if the defendant’s state-court

conviction “is reversed, he may seek appropriate modification of his supervised

release revocation sentence at that time”). Accordingly, we affirm Barnes’s

sentence.

      AFFIRMED.




                                          3